               Case 3:20-cr-00337-WHO Document 55 Filed 04/19/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        FAX: (415) 436-7234
          andrew.dawson@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. CR 20-337 WHO
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   APRIL 15, 2021 TO SEPTEMBER 6, 2022 AND
15      v.                                            )   [PROPOSED] ORDER
                                                      )
16   JOSEPH SULLIVAN,                                 )
                                                      )
17           Defendant.                               )
                                                      )
18

19           It is hereby stipulated by and between counsel for the United States and counsel for the
20 defendant Joseph Sullivan, that time be excluded under the Speedy Trial Act from April 15, 2021

21 through September 6, 2022.

22           At the status conference held on April 15, 2021, the Court set this matter for trial on September
23 6, 2022. The parties and the Court discuss defense counsel’s scheduling obligations in other matters,

24 which informed the September 6 trial date. The government and counsel for the defendant agree that

25 time be excluded under the Speedy Trial Act for the effective preparation of counsel and for continuity

26 of counsel. For this reason and as further stated on the record at the status conference, the parties

27 stipulate and agree that excluding time until September 6, 2022 is appropriate. See 18 U.S.C.

28 § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by excluding

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-337 WHO
              Case 3:20-cr-00337-WHO Document 55 Filed 04/19/21 Page 2 of 2




 1 the time from April 15, 2021 through September 6, 2022 from computation under the Speedy Trial Act

 2 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A),

 3 (B)(iv).

 4          The undersigned Assistant United States Attorney certifies that he has obtained approval from

 5 counsel for the defendant to file this stipulation and proposed order.

 6          IT IS SO STIPULATED.

 7 DATED: April 16, 2021                                           /s/                  ___
                                                          ANDREW F. DAWSON
 8                                                        Assistant United States Attorney

 9
     DATED: April 16, 2021                                         /s/                ___
10                                                        DAVID ANGELI
                                                          JOHN CLINE
11                                                        Counsel for Defendant Joseph Sullivan

12
                                             [PROPOSED] ORDER
13
            Based upon the facts set forth in the stipulation of the parties and the representations made to the
14
     Court on April 15, 2021 and for good cause shown, the Court finds that failing to exclude the time from
15
     April 15, 2021 through September 6, 2022 would unreasonably deny defense counsel and the defendant
16
     continuity of counsel and reasonable time necessary for effective preparation, taking into account the
17
     exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the ends of
18
     justice served by excluding the time from April 15, 2021 to September 6, 2022 from computation under
19
     the Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial.
20
     Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from April 15,
21
     2021 through September 6, 2022 shall be excluded from computation under the Speedy Trial Act. 18
22
     U.S.C. § 3161(h)(7)(A), (B)(iv).
23
            IT IS SO ORDERED.
24

25
     DATED: ___________________                                   ___________________________
26                                                                WILLIAM H. ORRICK
                                                                  United States District Judge
27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-337 WHO
